This is an appeal from a judgment of conviction rendered in the circuit court of Laclede county at the October Term thereof, 1919. No point is made concerning the sufficiency of the indictment, the admissibility of testimony offered by the State, none being offered by defendant, the instructions given and the form of the judgment entered, and an examination of same makes it apparent that they conform to the practice in such cases.
There are three questions raised on this appeal striking at the validity of the judgment. First, that the circuit court of Laclede county lost jurisdiction of the case on account of an attempted change of venue to Camden County. Second, that the defendant was a registered druggist and was required by a subpoena issued by the grand jury which indicted him, to bring before it, while investigating his conduct, his prescriptions covering the sale of intoxicating liquors. Third, that under sections 5247, 5248 and 5249, Revised Statutes of 1909 defendant was entitled to a discharge, it being claimed that the record shows that he was not brought to trial within the time provided by such sections, and that the delay did not happen on his application nor was it occasioned by want of time to try the cause.
Considering these matters in inverse order, we must hold that defendant's contention that he was entitled to a discharge for failure of the State to bring him to trial in proper time must be overruled. The indictment was found at the May Term, 1916, of the Laclede Circuit Court and by the terms of the statute the term of court at which the indictment is found is not to be counted. [Secs. 5246, 5247, R.S. 1909; Robertson v. State, 12 Mo. 595; State v. Haines, 160 Mo. 555, *Page 343
61 S.W. 621.] The record further shows that the case was continued by the State at the October Term, 1916, at the February Term, 1917, and at the May Term, 1917. But as there are three terms of court each year in Laclede County and defendant was admitted to bail, then by the terms of sections 5247 and 5249, Revised Statutes 1909, the defendant was not entitled to be discharged because of the default of the State in bringing him to trial "until the end of the fourth term after the indictment was found." This fourth term would be the October Term, 1917. At that term, however, the defendant asked and was granted a change of venue from the Judge and instead of selecting a special Judge or calling in a Judge of another Circuit, as provided by statute, section 5201 Revised Statutes 1909, the State and defendant stipulated that the cause be transferred to Camden County, in another Circuit. This action of defendant prevented any trial at the October Term, 1917, and the State cannot be held in default at that term. State v. Cox, 65 Mo. 29.] The papers in the cause were transmitted to Camden County and the case docketed for trial at the February Term, 1918, of that court. The defendant then appeared in that court and filed a motion to strike the cause from the docket and transfer the papers back to Laclede County on the ground that he had given no recognizance to appear in that court and such court was without jurisdiction. The court sustained the motion and the case went back to Laclede County for trial at the May Term, 1918. Certainly the State was not in default in bringing the case to trial in Camden County at the February Term, 1918, since defendant successfully resisted the right of that court to put him on trial though sent there at his instance. When the case was returned to Laclede County, the Judge of that court called in the judge of another Circuit to try the case, as should have been done in the first instance. [See Sec. 5201, R.S. 1909.] The court then set the case for trial at an adjourned May *Page 344 
Term, 1918, at which the case was tried, resulting in a mistrial.
The defendant filed his motion to be discharged at this May adjourned term, 1918, and it is the overruling of this motion of which defendant now complains. This motion, however, was properly overruled at that time, since while it was filed at the fourth term after the indictment was found, excluding the term at which defendant took the change of venue and the term at which defendant the case was pending in Camden County, yet the State was ready for trial and did bring the defendant to trial at that term. Any delay incident to the taking of the change of venue by defendant cannot be changed to the plaintiff. [State v. Cox,65 Mo. 29.] The continuing of the case at the regular May Term, 1918, to an adjourned term is not a continuance within the meaning of Sections 5246, 5247, 5248 and 5249, R.S. 1909. [State v. Riddle, 179 Mo. 287, 292, 78 S.W. 606.]
It is true that after the mistrial at the May Term, 1918, the case was continued from term to term till the October term, 1919, at which defendant was tried and convicted, from which he now appeals. Defendant did not, however, again ask for his discharge and one continuance was granted on his application. Even if entitled to a discharge because of the failure of the court to bring a defendant to trial under the statutory provisions mentioned, such defendant must apply for his discharge at a time when he is entitled to same. [State v. Cox, 65 Mo. 29, 32.] Other elements than the mere lapse of time enter into a defendant's right to a discharge, and it devolves on him to show such right. [Section 5348, R.S. 1909.] It is apparent, therefore, that defendant was not entitled to his discharge at the time he applied for same and the court cannot be held in error for refusing it.
It is apparent, also, that the question of the failure of the trial court to discharge a person when entitled thereto under the statutory provisions above mentioned is a matter of exception and to be reviewable by this court must be properly preserved by bill exceptions. This *Page 345 
has not been done. No bill of exceptions was filed till after defendant's trial and conviction at the October Term, 1919. The error complained of is the overruling by the court of defendant's motion to be discharged, which was filed and overruled at the May Term, 1918. No term bill of exception was then filed. The defendant has attempted to have the bill of exceptions which was filed at the October Term, 1919, or rather in pursuance of an order made at that time, relate back and cover matters done and excepted to a previous term of court. This cannot be done unless such matters are preserved by a term bill of exceptions. [State v. Larow, 191 Mo. 192, 196, 89 S.W. 1031; State v. Williams,147 Mo. 14, 18, 47 S.W. 891; Blanchard v. Dorman, 236 Mo. 416, 436, 139 S.W. 395; Bohn v. Lucks, 165 Mo. App. 701, 706, 147 S.W. 1112; Brannock v. Jaynes, 197 Mo. App. 150, 193 S.W. 51.]
What we have just said also disposes of the alleged error in overruling defendant's motion to abate the indictment on the ground that by causing him to produce before the grand jury the prescriptions compounded by him as a druggist calling for intoxicating liquors, he was compelled to give evidence against himself. The motion to abate on this ground was filed and heard at the May Term, 1918, and no term bill of exceptions was filed. Under the cases cited the bill of exceptions filed at a later term does not preserve for review matters of exception occurring at such previous term. We are not to be understood, however, as intimating that when the defendant complied with section 5777, Revised Statutes of 1909, in producing before a grand jury the prescriptions compounded by him he becomes immune from prosecution on an indictment found by such grand jury. [State v. Davis, 108 Mo. 666, 18 S.W. 894.]
Nor do we think the circuit court of Laclede county was deprived of jurisdiction of this case by reason of the attempted change of venue to Camden County. The defendant's application for change of venue was leveled at the Judge of such court only and no change of venue *Page 346 
to another county or circuit was required. [Sections 5198, 5199, 5200, R.S. of 1909.] The order granting the change of venue to Camden County was made on defendant's stipulation. When an order for a change of of venue is granted in a criminal case to a county in another circuit, as was done here, it is provided by section 5187, Revised Statutes of 1909, that if defendant is out on bail such order shall be void unless a recognizance to appear in another county be entered into. Defendant did not give any such recognizance, and on his motion the cause was stricken from the docket of the Camden County Circuit Court, and the papers returned to the Laclede Circuit Court. This we think was proper, as the venue of the case remained in Laclede County. [State v. Warner, 66 Mo. App. 149.] In any event, the defendant objected to the jurisdiction of the Camden County Circuit Court and caused the case to be transferred back to Laclede County. The Judge of that court, who had been disqualified to try the case, properly proceeded to do what should have been done in the first instance, that is to call in the Judge of another circuit to try said case as provived by section 5201, Revised Statutes of 1909. We may further say, also, that the action of the court in overruling the motion of defendant to have the case again transferred to Camden County and filed at the May Term, 1918, and then overruled was not preserved by a term bill of exceptions and is not properly before this court. The judgment, must, therefore, be affirmed.Bradley, J., concurs. Cox, P.J., not sitting.